Citation Nr: 9902966	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-01 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

On appeal the veteran has raised the issue of entitlement to 
service connection for hypertension secondary to PTSD.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.  The Board takes this opportunity 
to note that it may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDING OF FACT

The veteran's PTSD is productive of incapacitating symptoms 
resulting in occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran's assertion of an increase in severity of a service 
connected disorder generally constitutes a well-grounded 
claim requiring that the VA fulfill the statutorily required 
duty to assist found in 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran contends that his PTSD has increased in severity 
since the last final RO decision in April 1995.  Hence, the 
Board finds the veteran's claim well grounded.

Factual Background

The veteran served as a light weapons infantryman in Vietnam.  
Service connection for PTSD was granted in an April 1993 
rating decision.  The currently assigned 50 percent 
evaluation has been in effect since February 1995.

VA examined the veteran in April 1997.  According to the 
report, the examiner noted that he had examined the veteran 
previously in February 1995.  In the February 1995 report, 
the examiner diagnosed Axis I:  PTSD, with a Global 
Assessment of Functioning (GAF) of 40.  With respect to the 
current examination, the examiner confirmed that he had the 
veteran's claims file during the April 1997 examination, and 
that he specifically reviewed the contents of his prior 
report for the purpose of determining the accuracy, and as a 
baseline for this examination.  

At the April 1997 examination, the veteran subjectively 
revealed that the symptoms described in the last evaluation 
had remained essentially the same, except that he was more 
irritable.  He also disclosed that, the group PTSD classes he 
began attending reactivated the traumatic events that he 
experienced in Vietnam.  At one meeting he became so upset 
that he exploded.  Since then he had not returned.  According 
to the examiner's objective findings, the veteran was 
"hyper-voluble," and hyperactive, which was indicative of 
heightened anxiety.  His speech was rapid, but well 
organized, and his thought production was clear, rapid, 
logical, and coherent.  There was no evidence of sensory 
misperceptions or delusions.  The diagnosis was PTSD based on 
traumatic war experiences, nightmares, flashbacks, increased 
startle reactions, increased irritability and 
"assaultiveness", sleep disturbances, and impaired 
occupational and social functioning.  The examiner assessed a 
Global Assessment of Functioning (GAF) of 40.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his PTSD, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Those documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3 (1998).

Under the criteria of Diagnostic Code 9411 (PTSD), a 50 
percent disability evaluation is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence);  spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

The Board finds that the veteran's symptoms approximate the 
criteria for a 70 percent rating under the prior Schedule for 
Rating Disabilities.  His overall psychiatric history shows a 
recent decrease in his functioning.  The April 1997 VA 
examination indicates that his symptoms included increased 
irritability and assaultiveness since the prior 1995 
examination, in addition to increased startle responses, 
nightmares and intrusive thoughts about his Vietnam War 
experiences.  Moreover, he suffers from sleep difficulties, 
and impaired occupational and social functioning.  
Furthermore, the VA examiner assigned a GAF of 40.  According 
to the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth 
Edition, of the American Psychiatric Association (DSM-IV) 
[hereinafter DSM-IV], a GAF of 40 essentially equates to 
"some impairment in reality testing or communication or 
major impairment in several areas, such as work, family 
relations, judgment, thinking, or mood.  In sum, although not 
determinative when considered by itself, a GAF of 40, 
together with the evidence discussed above suggests that he 
is deficient in most areas reflecting occupational and social 
impairment.  

Based on the foregoing, the Board finds that the evidence 
supports granting a 70 percent rating for the veteran's PTSD.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411.  The criteria for an evaluation greater than 70 percent 
have not, however, been met.  His symptoms do not 
sufficiently meet the criteria under the Schedule for Rating 
Disabilities to warrant a total rating.  The medical evidence 
does not show total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations; 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relative, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
As to the veteran's entitlement to a rating in excess of 70 
percent, the evidence is not so evenly balanced as to raise 
doubt with respect to any material issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 7 -
